t c memo united_states tax_court new_capital fire inc as successor by merger to the capital fire insurance_company petitioner v commissioner of internal revenue respondent docket no filed date elliot silverman and orrin eliot tilevitz for petitioner christine s irwin and william r davis jr for respondent memorandum findings_of_fact and opinion goeke judge respondent determined an income_tax deficiency and additions to tax under sec_6651 and for the capital fire insurance 1all section references are to the internal_revenue_code in effect for the year at issue co ’s old capital short tax_year ending date year at issue the initial question presented is whether the statute_of_limitations bars the assessment of the determined deficiency and additions to tax the answer to this question makes unnecessary the resolution of the other issues presented findings_of_fact some of the facts have been stipulated and they are incorporated in our findings by this reference at the time the petition was filed petitioner’s principal_place_of_business was new york on date old capital merged into new_capital fire inc new_capital with new_capital surviving the merger was designed to be a tax-free reorganization under sec_368 old capital did not file a tax_return for any part of new_capital filed a form_1120 u s_corporation income_tax return return on date with it sec_2002 return new_capital included a pro forma form 1120-pc u s property and casualty insurance_company income_tax return pro forma return for old capital’s tax_year the pro forma return 2in date the commissioner issued a notice_of_deficiency to new_capital new_capital timely petitioned this court that case new_capital fire inc v commissioner docket no has been continued pending the outcome of this case reported old capital’s employer_identification_number ein income deductions and credits for the period january through date new_capital also attached the following statement to it sec_2002 return on date the capital fire insurance_company a new hampshire insurance corporation was merged into new_capital fire inc a delaware non-insurance corporation at the time of the merger new_capital ceased its insurance operations attached is a copy of the certificate of merger the operations of the capital fire insurance_company are included in this return on form 1120-pc statement on it sec_2002 return new_capital reported old capital’s tax_payments and checked the box stating that it was the final return for old capital the return was signed under penalties of perjury respondent issued old capital a notice_of_deficiency on date in which he determined that inter alia old capital was required to file a return for the short tax_year ending date because the merger failed to meet the sec_368 requirements opinion the commissioner cannot make an assessment of a deficiency in income_tax without first issuing a notice_of_deficiency to the taxpayer sec_6213 a notice_of_deficiency must be issued during the period for assessment 92_tc_776 as a general_rule the period for assessment and therefore the period for issuing a notice_of_deficiency ends three years after the filing of the income_tax return sec_6501 the notice_of_deficiency in this case was issued nearly nine years after new_capital filed it sec_2002 return therefore the period of limitations for the year at issue has expired and assessment is barred unless an exception to the general limitations_period applies respondent relies solely on the failure_to_file exception under sec_6501 under sec_6501 where a taxpayer fails to file a return the tax may be assessed at any time as we understand it respondent’s position is that we have before us two separate taxpayers--old capital and new capital--that were each required to file tax returns old capital did not file a return for the short tax_year ending date only new_capital filed a return for the tax_year ending date new capital’ sec_2002 return with the accompanying pro forma return respondent urges does not qualify as a valid_return as it pertains to old capital’s short tax_year on the basis of the undisputed facts whether old capital was required to file a return for short tax_year ending date and failed to do so makes no difference to the question of whether the period of limitations has expired the policy behind the ‘no return’ proviso which removes the effect of the statute_of_limitations is that it is unreasonable to expect the government to be diligent in its effort to collect unpaid taxes if the facts giving rise to the tax_liability are not disclosed 862_f2d_1546 fed cir in keeping with this policy the law holds that if a taxpayer files an incorrect return but the return sets forth all the data necessary to compute the taxes owed the statute_of_limitations begins to run id perfect accuracy is not required for a document to constitute a return 293_us_172 see also 464_us_386 a document which on its face plausibly purports to be in compliance and which is signed by the taxpayer is a return despite its inaccuracies 309_us_304 it cannot be said that the taxpayer made no return of the tax imposed by the statute its return may have been incomplete in that it failed to compute a tax but this defect falls short of rendering it no return whatsoever 819_f2d_1371 7th cir railroad filed social_security return rather than railroad retirement tax_return werbelowsky v commissioner 8_bta_442 executor filed form_1041 rather than form_1040 the regulations under sec_381 and past guidance indicate that when a corporation engages in an f reorganization the part of the tax_year before the reorganization and the part after constitute a single tax_year and the resulting corporation must file a single full-year return see sec_1_381_b_-1 income_tax regs revrul_66_284 1966_2_cb_115 revrul_57_276 1957_1_cb_126 respondent argues the merger was not such a reorganization but that begs the question of whether the filing of the return began the running of the period of limitations for old capital if a taxpayer files the wrong type of return that wrong return will be sufficient to trigger the running of the period of limitations so long as it satisfies the following test articulated in 82_tc_766 aff’d 793_f2d_139 6th cir the document must contain sufficient data to calculate tax_liability the document must purport to be a return there must be an honest and reasonable attempt to satisfy the requirements of the tax law and the taxpayer must have executed the document under penalties of perjury new_capital filed a return for on that return new_capital claimed to be the continuation of old capital the following statement was attached to new capital’ sec_2002 return on date the capital fire insurance_company a new hampshire insurance corporation was merged into new_capital fire inc a delaware non-insurance corporation at the time of the merger the capital fire insurance_company ceased in insurance operations attached is a copy of the certificate of merger the operations of the capital fire insurance_company are included in this return on form 1120-pc statement the pro forma return included with new capital’ sec_2002 return listed the name of the taxpayer as the capital fire insurance co and reported income deductions and credits that were included in the notice_of_deficiency at issue in this case indeed new capital’ sec_2002 return contained sufficient information to calculate old capital’s tax_liability on it sec_2002 return new_capital reported old capital’s tax_payments listed old capital’s ein and checked the box stating that it was the final return for old capital new capital’ sec_2002 return clearly purported to be a return and was executed under penalties of perjury respondent asserts that new capital’ sec_2002 return fails the third prong of the beard test because it was purposefully misleading if we accept the misleading assertion for the sake of argument purposefully misleading does not render a tax_return a nullity see eg sakkis v commissioner tcmemo_2010_256 holding that a return which was on correct form and accurately reported the taxpayers’ income satisfied the beard test even though the taxpayers used a frivolous legal claim to reduce their tax_liability to zero steines v commissioner tcmemo_1991_588 holding that a return which accurately reported the taxpayer’s wages withholdings filing_status and number of exemptions satisfied the beard test notwithstanding a claim of frivolous deductions in an amount exceeding dollar_figure billion aff’d 12_f3d_1101 7th cir we find persuasive the rationale applied in mabel elevator co v commissioner 2_bta_517 and cited with approval in 22_tc_552 in mabel elevator co v commissioner b t a pincite the board_of_tax_appeals stated the return filed purported to be made in accordance with the law it purported to and did include the income of the taxpayer for the period in question in the absence of any evidence or claim that such return was false or fraudulent with intent to evade tax it became the duty_of the commissioner to determine within the time provided by law whether or not the return was erroneous in any respect new capital’ sec_2002 return purported to and did include old capital’s income from january through date respondent has not alleged and we do not find that new capital’ sec_2002 return was false or fraudulent with intent to evade tax as it pertains to old capital it was respondent’s duty to determine within the period of limitations provided by sec_6501 whether new capital’ sec_2002 return as it pertains to old capital was erroneous in any respect the exception under sec_6501 does not apply accordingly assessment of the determined deficiency and additions to tax is barred by the statute_of_limitations to reflect the foregoing decision will be entered for petitioner
